Citation Nr: 0303061	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from November 2, 1979, to 
February 16, 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by which 
the RO denied service connection for a bipolar disorder. 


FINDING OF FACT

The veteran's bipolar disorder had its onset during military 
service.


CONCLUSION OF LAW

The veteran has a bipolar disorder that was incurred during 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  

The law presumes that a veteran was in sound condition upon 
entry into service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  VA bears 
the burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, service medical 
records, medical statements dated in March and May 2000, 
Social Security Administration records, treatment records 
from Rivervalley Behavior Health (dated from September 1995 
to November 2000), treatment records from Western State 
Hospital (dated in September 1999), and the report of a VA 
examination conducted in January 2003.  Although the Board 
has an obligation to provide adequate reasons and bases to 
support a decision, it is not required to discuss each and 
every piece of evidence in a case.  The Board will summarize 
the relevant evidence where appropriate. 

In light of the VA examiner's January 2003 medical opinion 
that the veteran appeared to have symptoms of a mood 
disturbance while on active duty, which symptoms reflected 
the normal progression of bipolar disorder, the Board finds 
that the veteran's bipolar disorder is traceable to his 
period of military service.  The Board reaches this 
conclusion, in part, because there is no entry examination 
report noting a pre-existing bipolar disorder and no clear 
and unmistakable evidence overcoming the presumption of 
soundness.  In this regard, neither the veteran's 
acknowledgment that his symptoms existed prior to service, 
nor the inference that might be drawn from the VA examiner's 
stated opinion, amount to clear and unmistakable evidence 
sufficient to overcome the presumption of soundness at entry.  

Given the clear implication in the January 2003 examination 
report that the currently diagnosed bipolar disorder is 
related to the symptoms the veteran experienced during 
service, and because the veteran is presumed to have been 
sound at entry into military service, a grant of service 
connection is warranted.  This is a full grant of the benefit 
sought in this appeal.

ORDER


Service connection for a bipolar disorder is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

